Citation Nr: 1142254	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for mitral valve prolapse.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active duty service from July 1979 to September 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review. 


FINDING OF FACT

The Veteran has been shown to have a mitral valve prolapse that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a mitral valve prolapse was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the full benefit sought on appeal.  As such, no harm or prejudice to the appellant has resulted, and no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 


Law and Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122   (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011). 

The Veteran asserts that he is entitled to service connection for mitral valve prolapse.  Specifically, he contends that he first experienced symptoms related to his current mitral valve prolapse while in service.

A review of the Veteran's service treatment records shows that he was seen in September 1985 with complaints of mid chest pain, which had started when he tried to swallow a large supplement.  He was diagnosed with esophagitis secondary to a pill dissolving in the esophagus.  In April 1990, the Veteran was seen again with complaints of chest pain lasting a month, which had increased in frequency.  He reported having constant chest pressure that was usually worse in the evening.  The pain radiated into the left breast and to the left axilla.  After blood pressure readings and a normal EKG, he was assessed as having atypical chest pain.  

Following his period of military service, the Veteran was treated for mitral valve prolapse.  Private treatment records show that he complained of exertional shortness of breath with running in April 2004.  He also complained of shortness of breath lasting a year in August 2006.  Later that same month, he indicated that he had had exertional chest discomfort for two years.  He was subsequently diagnosed in September 2006 with chest pain syndrome associated with mitral valve prolapse and mitral valve insufficiency, mild by echo, moderately severe by angiography, and mild by physical examination.   

In a December 2006 letter, the Veteran's private treating physician, Dr. S.C.S. (initials used to protect the Veteran's privacy), stated his belief that the Veteran's symptoms were related to mitral valve prolapse with mitral valve regurgitation.  He opined that it was most likely that the Veteran has had mitral valvular prolapse for many years dating back to his time in military service because mitral valve prolapse generally exists for many years and progresses slowly.  

In a September 2007 letter, Dr. S.C.S. stated that he had reviewed the Veteran's service treatment records, which showed that he complained of chest tightness in 1985 and of chest tightness, shortness of breath, and dizziness in April 1990.  He concluded that it is more likely than not that the Veteran has had mitral valve prolapse for many years dating back to his time in military service, as mitral valve prolapse generally exists for many years and the associated mitral valve regurgitation may progress slowly.

The Veteran was afforded a VA examination in January 2008 at which time the examiner reviewed the service treatment records and the claim file.  After a physical examination, the Veteran was diagnosed with mitral valve prolapse.  The examiner opined that mitral valve prolapse is not caused by or a result of service.  The reasoning provided was that there was no diagnosis of mitral valve prolapse while in service and no findings in service were diagnostic of mitral valve prolapse.  The examiner also noted that there was no documented continuity of medical care for any heart condition following separation from service and observed that the lack of a heart murmur was documented by multiple different examiners over many years up until 2006.  It was further noted that medical records indicate that the earliest symptoms of mitral valve prolapse had their onset in 2002 to 2004 and that they were not specifically present while in service.  Finally, he noted there was no documentation of any complaints or physical findings which are diagnostic of mitral valve prolapse prior to the 2002 to 2006 timeframe.  The examiner stated that Dr. S's opinion is purely speculative.  

In a May 2009 letter, Dr. S.C.S. once again noted the symptoms of chest pain in service and stated that further testing beyond blood pressure measurement and electrocardiograms, such as a stress test or echocardiogram, that may have led to earlier detection of his current condition were not performed in service.  He reiterated his opinion that it is more likely than not that the Veteran has had mitral valve prolapse for many years dating back to his time in military service because mitral valve prolapse generally exists for many years and the associated mitral valve regurgitation may progress slowly.  He also attached a medical article indicating that mitral valve prolapse progresses over time in all clinical and anatomic subsets.

The Board finds the private medical opinions to be competent and reliable, and accords them great probative weight.  Significantly, the private physician specializes in cardiovascular science and medicine.  He is a cardiologist, a professor of medicine, and the director of a cardiovascular science and medicine center.  Moreover, he reviewed the service treatment records and specifically noted symptomatology in service.  He has been the Veteran's treating physician, and the one who rendered the initial diagnosis.  In addition, he provided a reasoning as to why it may have been that the condition was not diagnosed in service, as well as a reason as to why he believes the symptoms in service were associated with the current diagnosis.  Additionally, he considered the Veteran's reported history, and he provided medical articles, which supported his opinion.  Therefore, the Board accords the private physician's opinion great probative weight.

The Board acknowledges that the January 2008 VA examiner opined that the mitral valve prolapse is not related to service.  However, while the examiner considered the service treatment records and the claim file, the Board notes that he did not mention any of the symptoms documented in service.  He simply stated that there were no findings of mitral valve prolapse in service and did not explain why the symptomatology in service was not indicative of mitral valve prolapse.  It is unclear from the opinion whether the examiner considered the specific findings in September 1985 and April 1990.  

The Board does acknowledge that, in September 2006, the Veteran denied having any symptoms in service and reported that the symptoms had started only two years earlier.  However, the service treatment records do show complaints of chest pain.  Moreover, the private physician was aware of the Veteran's reports and yet still opined that mitral valve prolapse more likely than not had its inception in service.  Indeed, there is no requirement that there must be a reported continuity of symptomatology.  

The Board further observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

For the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran currently has mitral valve prolapse that is causally or etiologically related to his military service.  To the extent that there is a reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for mitral valve prolapse is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for mitral valve prolapse is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


